Citation Nr: 0427111	
Decision Date: 09/29/04    Archive Date: 10/06/04	

DOCKET NO.  99-18 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from 1967 to November 1969.  

This case was previously before the Board of Veterans' 
Appeals (Board) in July 2001 at which time it was remanded 
for further development.  The requested actions have been 
accomplished and the case has been returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The PTSD is demonstrated by evidence of poor insight, 
poor grooming, agitation, circumstantial speech, and GAF 
scores of between 50 and 60.  These findings are indicative 
of significant, but not total, social and industrial 
impairment


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but not 
more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
its implementing regulations apply in the instant case.  A 
review of the records shows the veteran was notified of the 
VCAA as it applies to its present appeal by correspondence 
dated in April 2003.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in April 2003 was not given 
prior to the first agency of original jurisdiction (AOJ or 
RO) adjudication on the claim, the notice was provided by the 
RO prior to the transfer and certification of the case to the 
Board and the notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The issue on 
appeal was readjudicated and a supplemental statement of the 
case was provided to the veteran in December 2003.  The 
veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal at this time 
would not be prejudicial error.  See VAOPGCPREC 7-2004 (July 
16, 2004).  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the April 2003 VCAA notice letter provided to 
the veteran informed him of the evidence not of record that 
was necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  Although the 
letter did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In fact, the December 2003 
supplemental statement of the case contained information 
pertaining to notice to claimants of required information and 
evidence and the duty to assist.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384, 
(1993); Suttan v. Brown, 9 Vet. App. 553 (1996); See also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of the VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post service medical 
records relevant to the issue on appeal have been requested 
or obtained.  

In a claim for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that pursuant to its own remand in 2001, the 
veteran was provided with a psychiatric examination in 
June 2003.  Further, the RO has obtained and incorporated 
within the claims file the veteran's clinical records 
pertaining to visits to a VA mental health clinic at the PTSD 
program for the past several years.  The available medical 
evidence is sufficient for an adequate determination at this 
time.  Therefore, the Board finds the duty to assist and duty 
to notify provisions of the VCAA have been fulfilled, 
especially in view of the determination reached herein.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  The record demonstrates that a 
remand for further action in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 541 (1991).  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the issue on the merits.  

Disability evaluations are determined for the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  It 
is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (2003).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2003).  

The Rating Schedule provides a 30 percent evaluation when 
there is evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (or 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

The next higher rating of 50 percent requires evidence of 
occupational and social impairment with reduced liability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The next higher rating of 70 percent requires evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted where there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (2003), Diagnostic Code 9411.  

The Court has held that global assessment of functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 
266 (1996) (citing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV), page 32).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and the individual has 
some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, or 
unable to keep a job).  

The pertinent evidence of record reflects that service 
connection for PTSD was granted by rating decision dated in 
April 1997.  A 30 percent disability was assigned, effective 
June 21, 1996.  

By rating decision dated in September 1998, the veteran was 
assigned a temporary total disability rating based on 
hospitalization for his PTSD from May 26, 1998.  The 
prehospital rating of 30 percent was reestablished, effective 
September 1, 1998.  

Offered are various reports of VA outpatient visits and PTSD 
therapy session visits dating from the late 1990's.  

The veteran was hospitalized by VA from August to 
October 2002 with an admission complaint of increased PTSD 
symptoms, including depression, increased nightmares, and 
flashbacks.  During hospitalization the veteran participated 
in all group programs and sessions dealing with PTSD issues.  
The final Axis I diagnoses were alcohol dependence, cannabis 
abuse, PTSD, and schizophrenia, not otherwise specified.  He 
was given a GAF score of 50.  

Reports of VA outpatient visits subsequent thereto include a 
December 2002 visit at which time the veteran stated he had 
been feeling depressed for several weeks.  He indicated he 
had not bathed in the past week and was continuing to wear 
the same clothes.  He was confronted in the anger management 
group about his appearance and shared that he was aware of 
his demeanor.  He admitted he had been isolated from the 
group and had displayed minimal interaction.  He stated there 
had been a decline in his personal care since the time of his 
brain surgery.  Currently, he appeared depressed and worried.  
He felt the need to refuse psychotropic medication because of 
the possible side effects, although it was noted at the 
present time he was considering the use of an antidepressant.  
He denied suicidal or homicidal ideation.  

Several days later the veteran was seen in psychiatry 
outpatient consultation.  It was noted the veteran had been 
discharged from a residential treatment program for his PTSD 
because of a positive urine sample for substance abuse.  
However, a second test came out negative.  The veteran had 
been readmitted to the program in November and since that 
time had been participating in a therapeutic program.  He 
felt somewhat angry for not being relieved in getting kicked 
out of the program.  However, it was noted he was doing much 
better with regard to his PTSD symptoms.  Currently, he was 
taking 20 milligrams of Paxil in the morning and 15 
milligrams of Temazepam at night.  He noted this seemed to be 
helping.  He reported a reduction in anxiety, irritability, 
sleep disturbance, and anger.  Some of his symptoms still 
persisted, but were described as less severe.  He planned to 
return to his apartment where he had been living alone since 
earlier in the year after moving out of his girlfriend's 
house.  He stated that he continued to maintain contact with 
her.  

On examination he was described as casually dressed.  He 
maintained good eye contact and was cooperative.  Affect was 
somewhat anxious, but otherwise was nonlabile and appropriate 
to thought content.  Speech was normal in rate, rhythm and 
volume.  Thought process was organized.  He denied any 
loosening of association.  He also denied suicidal or 
homicidal ideation and auditory and visual hallucinations.  
Cognition was grossly intact.  The Axis I diagnoses were:  
chronic PTSD; and alcohol dependence in remission.  He was 
given a GAF score of 52.  He was advised to continue on 
current medications and to be followed up in outpatient 
consultation.  

The veteran was accorded a rating examination by VA in early 
June 2003.  All available records were reviewed.  It was 
noted that he had a pituitary tumor in 1998 for which he 
underwent surgical resection.  He complained that since the 
surgery he had had concentration difficulties, memory 
deficits, stammering speech, and mispronunciation of words.  
He continued to drive, to manage some money, to do his own 
shopping, and to essentially attend to most of the daily life 
activities.  He stated he was fine when alone, but otherwise 
he found himself frustrated, angry, and generally dysphoric.  
He preferred being alone and attributed this to his PTSD.  It 
was noted he had been treated for a number of years with mood 
stabilizing drugs, but he remarked he was currently taking no 
medications.  He reported that while his current psychiatrist 
wanted him to restart the medications, he did not want to 
because of his suspicion that his tumor might have been 
caused in some way by the medications.  Appetite had been 
preserved, although he tended to overeat.  He had slept well 
recently, though he complained of poor energy levels 
generally.  He admitted to having been a binge drinker in the 
past, but presently was in a nonconsuming period.  He stated 
he had been alcohol-free for the past several months.  He 
related that he worked as a dump truck driver and a cement 
truck driver for 20 years, but had to stop and go on Social 
Security because of a painful back.  

He was accorded psychological testing.  Conversational speech 
was very circumstantial.  Comprehension of complex 
instructions was adequately preserved.  Memory functioning 
showed "strikingly" poor initial recall for new verbal 
information.  Memory performance also showed a pattern of new 
learning interfering with the learning of subsequently 
presented information.  

The examining neuropsychologist opined that the performance 
was consistent with a diagnosis of cognitive disorder, not 
otherwise specified, likely associated with the resection of 
the pituitary tumor.  The most significant deficit associated 
with this was the veteran's strikingly poor memory 
performance during the initial acquisition stage of new 
learning and his tendency toward proactive inhibition of 
learning.  It was indicated the veteran was able to encode 
and consolidate new information, however, and was able to 
retrieve the material over time.  The examiner stated that in 
particular, if the veteran was presented with a multiple-
choice format as cueing, his performance was significantly 
improved.  This was suggestive of a much more mild, but 
apparent, retrieval difficulty as well.  The examiner stated 
that the cognitive deficits were not related to the veteran's 
PTSD and stood as a separate and distinct disorder most 
likely due to the space occupying lesion and its structural 
consequences, along with the surgical procedure to remove the 
lesion.  

It was noted that on mental status examination the veteran 
was somewhat slovenly dressed in casual clothing with 
thinning hair.  He spoke in a circumstantial manner and 
tended to swear readily in expressing himself.  Affect was 
dysphoric and mildly agitated, although he was cooperative in 
general.  There were times during the testing when he seemed 
to not put forth sufficient effort or tended to give up too 
quickly.  Mood was described as mildly agitated.  Thought 
content showed no signs of psychosis or suicidal or homicidal 
ideation.  Judgment was reserved, but insight was described 
as poor.  

The Axis I diagnoses were:  cognitive disorder, not otherwise 
specified; PTSD.  There was no Axis II diagnosis.  The 
current GAF score was listed as 60.  

Based on the evidence of record, the Board finds a disability 
rating of 50 percent, but not more, for the veteran's PTSD is 
warranted.  The evidence demonstrates that the PTSD is 
manifested by occupational and social impairment with 
deficiencies reflective of the next higher rating of 
50 percent.  At the time of the rating examination accorded 
the veteran in June 2003, all available records were reported 
as having been reviewed by the examiner.  The examiner 
indicated that the veteran had a cognitive disorder that was 
not related to his PTSD.  At the time of the examination, the 
veteran exhibited poor insight, very circumstantial speech, 
agitation, poor grooming, and dysphoric affect.  However, his 
judgment was described as preserved and his thought content 
reportedly showed no signs of psychosis or suicidal or 
homicidal ideation.  The medical evidence of record does not 
show that he has engaged in obsessional rituals and his 
speech has been shown to be logical.  Further, there is no 
indication that he has panic attacks more than once a week or 
exhibits difficulty in understanding complex commands.  His 
memory difficulties have been attributed by the examiner to 
his cognitive disorder, and not to his PTSD.  The Board finds 
that it is reasonable, though, to attribute some of the 
psychiatric symptoms to the PTSD and those are significantly 
incapacitating enough to warrant the assignment of a 50 
percent rating, particularly with the resolution of 
reasonable doubt in the veteran's favor.  The Board notes 
that a higher rating is not in order.  Although the veteran 
is no longer working, this apparently is due to a bad back, 
rather than to his PTSD.  

Despite the foregoing, a rating in excess of 50 percent for 
the PTSD may be granted if it is demonstrated that the 
disability presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2003).  

There is no indication that this disability has required 
frequent hospitalization since the veteran's service 
discharge.  Nor is there any evidence that the disorder has 
interfered with the veteran's employment beyond that 
contemplated by the schedular provisions.  On the contrary, 
it appears that the veteran's current unemployed status is a 
result of his nonservice-connected back disability.  

Absent evidence of marked interference with employment or 
frequent periods of hospitalization, there is no basis to 
conclude that the disability at issue is more severe than 
contemplated by the aforementioned schedular provisions.  
Accordingly, referral of the case for consideration by the 
Undersecretary for Benefits or the Director, Compensation and 
Pension Service, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996).  


ORDER

Entitlement to a disability rating of 50 percent, but not 
more, for PTSD is granted.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



